Citation Nr: 1611777	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-49 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected total left knee replacement.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected total left knee replacement.

3.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.

(The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Crohn's disease, entitlement to an earlier effective date for depressive disorder, entitlement to increased ratings for total left knee replacement, depressive disorder and asthma, and entitlement to a total disability rating based on individual unemployability will be addressed in a separate decision).

REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011 and November 2015, the Veteran testified before two different Veterans Law Judges.  A transcript of each hearing is of record.  At the second hearing, the Veteran waived his right to a hearing before the third member of the panel deciding this appeal.  See November 2015 Board Hearing Transcript (Tr.) at 2; see also Arneson v. Shinseki, 24 Vet. App. 379 (2011).

These matters were before the Board in December 2011, when they were remanded for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's left hip disability was caused by his service-connected total left knee replacement.

2.  The Veteran's degenerative joint disease of the low back was caused by his service-connected total left knee replacement.

3.  The Veteran's left leg sciatica was caused by his low back disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left hip disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for entitlement to service connection for degenerative joint disease of the low back are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.310 (2015).

3.  The criteria for entitlement to service connection for left leg sciatica are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Regarding left hip and low back disabilities, the Veteran has been diagnosed with degenerative joint disease of the left hip and low back.  See October 2013 VA Examination Report.  He is currently service-connected for residuals of a total left knee replacement.
Regarding nexus, the Board acknowledges the opinion of the June 2008 VA examiner, who concluded that the Veteran's low back and hip disabilities were not caused by his service-connected total left knee replacement.  However, the examiner provided no rationale to support his opinion.  Thus, the June 2008 VA examiner's opinion is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the factually accurate, fully articulated, sound reasoning for the conclusion contributes probative value to a medical opinion).

The October 2013 VA examiner also opined that it was less likely than not that degenerative joint disease of the left hip was proximately due to or a result of the Veteran's service-connected total left knee replacement.  As rationale, the examiner explained that the Veteran's hip disability was much more consistent with aging.  Regarding whether altered gait due to the service-connected left knee disability impacted the Veteran's left hip disability, the examiner explained that the evidence showed a lack of objective evidence that the Veteran's gait was altered.

Similarly, the examiner opined that it was less likely than not that the Veteran's low back disability was proximately due to or as a result of his service-connected total left knee replacement.  As rationale, the examiner referenced his opinion regarding the Veteran's left hip disability, explaining that there was a lack of objective evidence of an altered gait.  The examiner also found that there was no convincing medical literature linking low back disabilities and left knee disabilities, "particularly when evidence of chronic/marked gait alterations is not compelling." 

However, the Board emphasizes that there is evidence of an altered gait due to the Veteran's service-connected left knee disability.  Specifically, the same VA examiner described the Veteran's gait as slow, noted the occasional use of a cane for ambulation, and found that the left knee causes impairment of mobility and reduces left knee flexibility in the October 2014 VA examination report.  Further, the Veteran testified as to having to changing the way he walks as a result of his total left knee replacement.  See November 2015 Board Hearing Tr. at 8-10.  The Veteran is competent to state that he walks with an altered gait, and the Board finds his assertions in this regard credible.  Given the evidence that the Veteran does walk with an altered gait, and the VA examiner's heavy reliance on the lack of any evidence of an altered gait in rendering negative opinions in October 2013, the Board affords those etiological opinions no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).

Additionally, in a December 2015 statement, R.A.M., M.D., opined that it was at least as likely as not that the Veteran's low back and left hip disabilities were caused by his service-connected left knee disability.  As rationale, Dr. R.A.M. explained that left knee disability caused an unsteady gait, increasing instability and a limp, which exacerbated the Veteran's left hip and low back disabilities.  In light of the deficiencies of the June 2008 and October 2013 opinions outlined above, there is no probative evidence of record counter to Dr. R.A.M.'s opinion.  As such, the benefit of the doubt is resolved in the Veteran's favor and service connection for degenerative joint disease of the left hip and low back is established.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Regarding a left leg disability, the October 2013 VA examiner diagnosed left leg sciatica as a complication of his low back disability.  See October 2013 VA Examination Report (diagnosing lumbar degenerative disc disease, with disc protrusion L4 and sciatica, left lower extremity).  There is no competent evidence to the contrary.  Thus, secondary service connection for left leg sciatica is also established.  



      
      (CONTINUED ON NEXT PAGE)




ORDER

Service connection for degenerative joint disease of the low back is granted.

Service connection for degenerative joint disease of the left hip is granted.

Service connection for left leg sciatica is granted.





_____________________________ 	_____________________________
JAMES L. MARCH				JOAQUIN AGUAYO-PERELES
Veterans Law Judge 			Veterans Law Judge
Board of Veterans' Appeals		Board of Veterans' Appeals





      _____________________________
      S. BUSH				
      Veterans Law Judge,
	Board of Veterans' Appeals


Department of Veterans Affairs


